Citation Nr: 1009235	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-35 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to March 
1988.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2007  decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which denied service connection for PTSD.  

In a May 2006 correspondence, the Veteran requested a Board 
hearing but did not indicate which claim his request 
pertained to.  In the November 2008 substantive appeal, the 
Veteran indicated that he did not want a hearing with respect 
to the PTSD claim.

In a February 2006 rating decision, the RO denied service 
connection for major depressive disorder and an increased 
rating for the Veteran's service-connected right calf injury.  
The Veteran filed a Notice of Disagreement (NOD) but did not 
perfect his appeal by submitting a substantive appeal.  The 
Board may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement 
(NOD) to a rating decision denying the benefit sought, and a 
timely substantive appeal.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200 (2009); Roy v. Brown, 5 Vet. App. 554 
(1993).  Accordingly, the Board does not have jurisdiction 
over these issues.  

In a June 2009 rating decision, the RO granted service 
connection for a low back condition secondary to an in-
service forklift injury, rating it 40 percent effective May 
19, 2006.  The one-year period for filing a NOD has not yet 
expired.  See 38 C.F.R. § 20.302(a).  In August 2009 
correspondence, the Veteran's representative stated that 
"[t]he Veteran has not indicated if this decision satisfies 
his appeal and he has not responded to our inquiries."  The 
representative noted that no further evidence had been 
submitted to substantiate a higher evaluation.  This issue is 
not on appeal.
 

FINDING OF FACT
 
Currently diagnosed PTSD is etiologically related to a 
verified in-service stressor. 


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance 

VA has a duty to notify and assist claimants in 
substantiating a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The benefit sought on appeal is being 
granted in full.  Accordingly, any error committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and need not be discussed.  

II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection for PTSD requires 
medical evidence establishing a diagnosis of the disorder, 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

The Veteran has a long standing history of mental health 
treatment.  He has been variously diagnosed as having an 
adjustment disorder, a mood disorder, depression, and an 
anxiety disorder.  Most recently he has been diagnosed with 
PTSD.  Throughout this history, the Veteran has consistently 
reported the occurrence of an in-service accident in which he 
was thrown from a moving forklift while stationed in 
Honduras.  While the Veteran has also reported additional 
events, such as the death of his son and a troubled 
relationship with his ex-wife, which have contributed to his 
psychiatric symptoms, most clinicians have indicated that the 
in-service forklift injury has impacted the Veteran's mental 
health.  Most recently, a VA examiner has explicitly stated 
that this accident is the underlying stressor event 
supporting the current diagnosis of PTSD.

The sole unestablished fact, then, is the verification of the 
alleged stressor.  The evidence necessary to establish the 
occurrence of a recognizable stressor during service to 
support a diagnosis of PTSD will vary depending upon whether 
the Veteran engaged in "combat with the enemy."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  If the claimed 
stressor is not related to combat, the Veteran's lay  
testimony alone is not sufficient to establish the occurrence 
of the alleged stressor.   See Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the Veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994).

The forklift injury did not involve combat and corroboration 
of the Veteran's current allegations is required.  Service 
treatment records (STRs) from February 9, 1984 reveal that 
the Veteran was thrown from a moving forklift and sustained 
soft tissue and skin abrasions.  He was given aspirin and 
restricted to quarters for 72 hours.  A February 12, 1984 
treatment record reveals that the Veteran was "recooperating 
[sic] nicely" but would probably require an additional 10-14 
days of light duty.  A February 16, 1984 treatment record 
reveals that the Veteran had injured his knee as a result of 
the forklift accident.  The clinician recommended that he 
return to the United States for physical therapy.  A February 
27, 1984 treatment record reveals that the Veteran still had 
residual injuries from the accident.  An April 1985 treatment 
record indicates that the Veteran complained of chest pains.  
The diagnosis was costochondritis probably secondary to the 
forklift accident.  The medical history report accompanying 
the January 1988 medical board examination indicates that the 
Veteran had a history of chest pain and dyspnea after a 
"chest injury in Honduras."

The RO denied service connection for PTSD, finding that the 
evidence did not support the contentions upon which the 
examiner based his opinion.  The Veteran reported to the VA 
examiner that as a result of the in-service forklift accident 
he was catapulted 50 feet into the air, knocked unconscious, 
and suffered crushed ribs.  He stated that he spent 30 days 
in the hospital and had "a very, very long recovery."  The 
Veteran indicated that he "was resuscitated several times 
and almost died."  Although the examiner appeared to 
accepted the Veteran's reported history as true, he also 
"carefully reviewed" the claim file.  As noted, STRs 
confirm the accident.  As explained above, the Veteran 
already is service-connected for a back condition related to 
the in-service forklift accident, and STRs reveal that the 
Veteran was still being treated for residual injuries 14 
months after the accident. 

The RO denied the claim because "the evidence does not 
support the contentions this (the VA examiner's) opinion is 
based on."  The stated basis for the denial is both 
factually and legally insupportable.  The incident cited as 
the stressor is amply supported in the record and the RO has, 
in fact, awarded service connection for a back disability 
resulting from the incident.  The VA examiner, a medical 
professional, attributes the Veteran's PTSD to that very 
incident and the RO cannot simply ignore the opinion.

Service connection for PTSD is warranted. 


ORDER

Service connection for PTSD is granted. 






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


